Exhibit 10.1

 

FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of
March 27, 2020 (this “Amendment”) is made by and among NOVANTA CORPORATION, a
Michigan corporation (the “Lead Borrower”), NOVANTA UK INVESTMENTS HOLDING
LIMITED, a private limited company incorporated in England and Wales (the “U.K.
Borrower”), Novanta Europe GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) formed and existing under the laws of Germany (the “German
Borrower” and jointly and severally together with the Lead Borrower and the U.K.
Borrower, collectively the “Borrowers”), NOVANTA INC., a company continued and
existing under the laws of the Province of New Brunswick, Canada (“Holdings”),
each of the Subsidiaries of Holdings listed under the caption “GUARANTORS” on
the signature pages hereto (each a “Guarantor” and collectively the
“Guarantors”), each lender party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lenders and L/C Issuer.

WHEREAS, the Borrowers, the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and the
Administrative Agent are parties to that certain Third Amended and Restated
Credit Agreement dated as of December 31, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make certain financial
accommodations to the Borrowers.  

WHEREAS, pursuant to Section 2.15(a) of the Credit Agreement, the Borrowers have
provided notice to the Administrative Agent to request an increase in the
Revolving Credit Facility by an amount equal to $145,000,000;

WHEREAS, certain Lenders have agreed to provide new or additional Revolving
Credit Commitments pursuant to the terms and conditions set forth herein and in
the Credit Agreement (each such Lender, an “Increasing Lender”); and

WHEREAS, the Borrowers, Holdings, the Increasing Lenders, the Required Lenders
and the Administrative Agent wish to amend the Credit Agreement in certain
respects, all on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.Definitions.  Except as otherwise defined in this Amendment, terms defined in
the Credit Agreement are used herein as defined therein.

2.Amendments to Credit Agreement.  Subject to the satisfaction of the conditions
precedent specified in Section 3 below, the undersigned Lenders hereby agree
that, effective as of the date hereof, the Credit Agreement shall be amended as
follows:

 

--------------------------------------------------------------------------------

 

(a)Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Fee Letter” and “Loan Documents” in  their entirety and
inserting the following definitions in their stead:

“Fee Letter” means, collectively, (i) the letter agreement, dated as of November
14, 2019, among the Lead Borrower, BofA Securities, Inc. and the Administrative
Agent and (ii) the letter agreement, dated as of March 16, 2020, among the
Borrowers, BofA Securities, Inc. and the Administrative Agent.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty (including the Holdings Guaranty), (d) the Collateral Documents, (e)
the Fee Letter, (f) each Issuer Document; (g) the First Amendment, (h) after
execution and delivery thereof, the Deed of Confirmation of Security entered
into by Holdings, the U.K. Borrower, Novanta Technologies UK Limited and the
Administrative Agent dated on or around the First Amendment Effective Date, and
(i) any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.17 of this Agreement.

(b)Section 1.01 of the Credit Agreement is hereby further amended by inserting
the following new defined terms in appropriate alphabetical order:

“First Amendment” means the First Amendment to Third Amended and Restated Credit
Agreement, dated as of the First Amendment Effective Date, among the Borrowers,
the other Loan Parties, the Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” means March 27, 2020.

(c)Section 2.15(a) and Section 2.16(a) of the Credit Agreement are, in each
case, hereby amended by replacing each instance therein of the phrase “not
exceeding $200,000,000” with the phrase “not exceeding $200,000,000 after the
First Amendment Effective Date”.

(d)Schedule 2.01 to the Credit Agreement is hereby amended by deleting such
schedule in its entirety and replacing it with the corresponding schedule set
forth in Annex I attached hereto.  To the extent necessary, the Lenders will
make assignments of Revolving Credit Loans to give effect to the new Revolving
Credit Commitments set forth on the new Schedule 2.01.

3.Conditions Precedent.  The amendments to the Credit Agreement set forth in
Section 2 hereof shall become effective, as of the date hereof, upon
satisfaction of the following conditions precedent:

(a)the Lead Borrower shall have delivered to the Administrative Agent a
counterpart of (i) this Amendment executed by the Lead Borrower and each other
Loan Party and (ii) the Fee Letter dated as of March 16, 2020 executed by the
Borrowers;

(b)(i) each Increasing Lender, (ii) solely with respect to the amendments
effected pursuant to Section 2(c) of this Amendment, Lenders constituting
Required Lenders and

2

--------------------------------------------------------------------------------

 

(iii) the Administrative Agent shall, in each case, have indicated their consent
and agreement by executing this Amendment;

(c)the Borrowers shall have delivered to the Administrative Agent new or amended
and restated Revolving Credit Notes, as appropriate, if requested by a Revolving
Credit Lender;

(d)the Borrowers shall have paid all fees and other amounts due and payable by
them under the Credit Agreement, including to the extent invoiced the reasonable
fees, costs and expenses owing to Choate, Hall & Stewart LLP, and under the Fee
Letter dated as of March 16, 2020;

(e)the Loan Parties shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase and (ii) in the case of the Lead Borrower, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Revolving Credit Increase Effective Date, except (I) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (II) in the case of any representation and warranty qualified by
materiality, they shall be  true and correct in all respects on and as of the
Revolving Credit Increase Effective Date, and except that for purposes of
Section 2.15 of the Credit Agreement, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement and
(B) no Event of Default exists;

(f)the Administrative Agent shall have received duly executed opinions addressed
to the Administrative Agent and each Lender of counsel to the Domestic Loan
Parties addressing such matters as the Administrative Agent shall reasonably
request;

(g)the representations and warranties made by each Loan Party in Section 6
hereof are true and correct as of the date hereof; and

(h)no Event of Default shall have occurred and be continuing.

4.Conditions Subsequent.  Within a reasonable time after the First Amendment
Effective Date, but, in any event, not later than April 14, 2020, the Loan
Parties shall deliver, or shall cause to be delivered, to the Administrative
Agent a fully executed confirmation agreement with respect to the security
documents governed by English law in the form agreed to by the Loan Parties and
the Administrative Agent as of the First Amendment Effective Date.  For the
avoidance of doubt, failure to perform the obligation set forth above by the
date indicated (subject to any extension of such date as consented to by the
Administrative Agent in its sole discretion shall constitute an Event of Default
under Section 8.01(b) of the Credit Agreement.

5.Joinder of New Lender.  

3

--------------------------------------------------------------------------------

 

(a)PNC Bank, National Association (the “Joining Lender”) hereby (i) becomes a
party to the Credit Agreement as a Revolving Credit Lender thereunder with the
same force and effect as if originally named as a Lender therein and (ii)
covenants and agrees to be bound by all the terms and conditions of the Credit
Agreement and the other Loan Documents applicable to Revolving Credit Lenders.
The Revolving Credit Commitment of the Joining Lender is as set forth on the new
Schedule 2.01 attached as Annex I hereto.

(b)The Joining Lender (i) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (ii) confirms that
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive, copies of financial statements of the
Borrowers and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (iii)
agrees that it has, independently and without reliance upon the Administrative
Agent and based upon such documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to execute and
deliver this Agreement and make the covenants herein contained; (iv) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (v) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (vi) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by it, as
applicable.

6.Representations and Warranties.  The Lead Borrower and the other Loan Parties
each represents and warrants to the Lenders that the representations and
warranties of the Loan Parties contained in Article V of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct in all
material respects on the date hereof, except that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date hereof;
provided that (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (b) the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively and (c) each reference in the Credit
Agreement to “this Agreement” or the “Credit Agreement” or the like shall
include reference to this Amendment and the Credit Agreement as amended hereby.

7.Effect on Loan Documents.  The Credit Agreement (as amended hereby) and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed in all respects.  Except
as expressly set forth herein the execution, delivery, and performance of this
Amendment shall not operate as a waiver or an amendment of any right, power, or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any other Loan Document, as in effect prior to the date hereof.  Each of the
Loan Parties hereby ratifies and confirms in all respects all of its obligations
under the Credit

4

--------------------------------------------------------------------------------

 

Agreement (as amended hereby) and the other Loan Documents to which it is a
party.  This Amendment shall serve as the “Revolving Increase Joinder” referred
to in Section 2.15(e) of the Credit Agreement.

8.No Novation; Entire Agreement.  This Amendment evidences solely the amendment
of the terms and provisions of the obligations of the Lead Borrower and the
other Loan Parties under the Loan Documents and is not a novation or discharge
thereof.  There are no other understandings, express or implied, among the Lead
Borrower, the other Loan Parties, the Administrative Agent and the Lenders
regarding the subject matter hereof or thereof.

9.Choice of Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

10.Electronic Signatures; Counterparts. This Amendment and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Amendment (each a
“Communication”), including Communications required to be in writing, may be in
the form of an Electronic Record and may be executed using Electronic
Signatures.  Each of the Loan Parties agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on each of the Loan
Parties to the same extent as a manual, original signature, and that any
Communication entered into by Electronic Signature, will constitute the legal,
valid and binding obligation of each of the Loan Parties enforceable against
such in accordance with the terms thereof to the same extent as if a manually
executed original signature was delivered.   Any Communication may be executed
in as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication.  For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Lenders of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Administrative
Agent and each of the Lenders may, at its option, create one or more copies of
any Communication in the form of an imaged Electronic Record (“Electronic
Copy”), which shall be deemed created in the ordinary course of such Person’s
business, and destroy the original paper document.  All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record.  Notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Administrative
Agent has agreed to accept such Electronic Signature, the Administrative Agent
and each of the Lenders shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of any Loan Party without further
verification and (b) upon the request of the Administrative Agent or any Lender,
any Electronic Signature shall be promptly followed by such manually executed
counterpart.  For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.  For the avoidance of doubt, upon
the request of the Administrative Agent, each Loan Party and each Lender hereby
agrees to deliver a manually signed original

5

--------------------------------------------------------------------------------

 

counterpart of each Communication to the Administrative Agent within a
reasonable time after the First Amendment Effective Date.

11.Construction.  This Amendment is a Loan Document.  This Amendment and the
Credit Agreement shall be construed collectively and in the event that any term,
provision or condition of any of such documents is inconsistent with or
contradictory to any term, provision or condition of any other such document,
the terms, provisions and conditions of this Amendment shall supersede and
control the terms, provisions and conditions of the Credit Agreement.  Upon and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

BORROWERS:

NOVANTA CORPORATION

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Chief Financial Officer

 

NOVANTA UK INVESTMENTS HOLDING LIMITED

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Director

 

NOVANTA EUROPE GmbH

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:    Managing Director

 

 

HOLDINGS:

NOVANTA INC.

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Chief Financial Officer

 

 

OTHER GUARANTORS:

NOVANTA TECHNOLOGIES UK LIMITED

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title: Director

 

 

 

[First Amendment to Third A&R Credit Agreement]

--------------------------------------------------------------------------------

 

NDS SURGICAL IMAGING LLC

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:    President

 

 

MED X CHANGE, INC.

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:    President

 

 

NOVANTA MEDICAL TECHNOLOGIES CORP.

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:    President

 

 

[First Amendment to Third A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

W.O.M. WORLD OF MEDICINE USA, INC.

 

 

By:  /s/ Timothy Spinella

Name:  Timothy Spinella

Title:    Treasurer

 

 

[First Amendment to Third A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

bank of america, n.a., as
Administrative Agent

 

 

By:  /s/ Melissa Mullis

Name:  Melissa Mullis

Title:   Assistant Vice President


[First Amendment to Third A&R Credit Agreement]

--------------------------------------------------------------------------------

 

bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender

 

 

By:  /s/ John F. Lynch

Name:  John F. Lynch

Title:  Senior Vice President

 

[First Amendment to Third A&R Credit Agreement]

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:  /s/ Cody King

Name:Cody King  

Title:    Vice President

 

 

 

 

[First Amendment to Third A&R Credit Agreement]

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK, as a Lender

 

 

By:  /s/ Michael Shuhy

Name:  Michael Shuhy

Title:  Managing Director

[First Amendment to Third A&R Credit Agreement]

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:  /s/ Eileen P. Murphy

Name:  Eileen P. Murphy

Title: Vice President

 

Name of Treaty Lender

PNC Bank, National Association

Double tax treaty passport scheme reference number

XX/X/XXXXX/XXXX

Jurisdiction of tax residence

United States of America

 

 




S-2

 

--------------------------------------------------------------------------------

 

Annex I

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Term Commitments

Lender

Commitment

 

Applicable Percentage

Bank of America, N.A.

€15,829,333.34

17.777777785%

JPMorgan Chase Bank, N.A.

€15,829,333.33

17.777777774%

Wells Fargo Bank, National Association

€15,829,333.33

17.777777774%

Bank of Montreal

€12,861,333.34

14.444444452%

Silicon Valley Bank

€10,882,666.66

12.222222215%

TD Bank, N.A.

€9,893,333.34

11.111111119%

HSBC Bank USA, N.A.

€6,155,851.85

6.913580245%

HSBC UK Bank Plc

€1,758,814.81

1.975308637%

Total

€89,040,000.00

100.000000000%

 

 

 

 

Revolving Credit Commitments

 

(a) Revolving Credit Lender’s Revolving Credit Commitment

 

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$82,222,222.22

16.610549943%

JPMorgan Chase Bank, N.A.

$62,222,222.22

12.570145903%

Wells Fargo Bank, National Association

$82,222,222.22

16.610549943%

PNC Bank, National Association

$100,000,000.00

20.202020203%

Bank of Montreal

$50,555,555.56

10.213243547 %

Silicon Valley Bank

$47,777,777.78

9.652076319%

TD Bank, N.A.

$38,888,888.89

7.856341190%

HSBC Bank USA, N.A.

$24,197,530.87

4.888390075%

HSBC UK Bank Plc

$6,913,580.24

1.396682877%

Total

$495,000,000.00

100.000000000%

 

 



 

--------------------------------------------------------------------------------

 

(b) Letter of Credit Sublimit

 

Lender

Letter of Credit Sublimit

Bank of America, N.A.

$20,000,000.00

Total:

$20,000,000.00

 

 

 

 

(c) Swing Line Sublimit

 

Swing Line Sublimit

Bank of America, N.A.

$10,000,000.00

Total:

$10,000,000.00

 

 